Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are in condition for allowance since prior art of the record does not disclose applicant’s claimed electron multiplier structure including a combination of: 
a channel body having an input end face, an output end face opposing the input end face, and at least one channel connecting the input end face and the output end face, the channel body having a first resistance layer and a first electron emission layer formed on an inner wall surface of the channel, an input-side conductive layer, an output-side conductive layer; and an electrode having at least one opening, as specifically cited in claim 1,
wherein the channel includes a tapered opening having an opening end matching the input end face and having an inner wall surface formed such that a sectional area decreases from the input end face to the output end face, and the input-side conductive layer and the electrode are set to same potential, as cited specifically in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879